Case 2:20-cv-01255-JAT--DMF Document 11 Filed 09/24/20 P
Co ORR IATODME (Doaumentd ‘eid bareareo "Bye tbr 20

> on \
cy f : pond
Lonns GC.  KRiver@

Name and Prisorler/Booking Number

Gs la Cou aly Je if

Place of Confinement

VD. Bex 31!

Mailing Address

Globe. it Le. OSS 2 NR er
City, State, Zip Code "

 

(Failure to notify the Court of your change of address may result in dismissal of this action.)

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

 

 

 

 

 

 

} \

Benny G. Rivers,
(Full Name bf Plaintiff)

Plaintiff,
v. case no. 2, L0-CV-01295~ SAT- DME

(To be supplied by the Clerk)
a) ye Adem She Dace ;
f Defend
——_ CIVIL RIGHTS COMPLAINT
2) Dustin Soll ect . BY A PRISONER
ay kth, kennY .
J C1) Original Complaint
(4) Ly © OSvuew1 2 , ix First Amended Complaint
| . C2 Second Amended Complaint

Defendant(s).

O Check if there are additional Defendants and attach page 1-A listing them.

 

 

A. JURISDICTION

1. This Court has jurisdiction over this action pursuant to:
28 U.S.C. § 1343(a); 42 U.S.C. § 1983
C1 28 U.S.C. § 1331; Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388 (1971).

C1 Other:

 

2. Institution/city where violation occurred: ‘ee lo C punby Sail ; Globe A Ee

550/555

Revised 3/11/16 1
Case 2:2

Case: 2: SOM Aee SA IDREF Besuffient $1 Filed 09/28/28 pRage 19 of 20

B. DEFENDANTS

1. Name of f first Defendant: , A cloum Sheppean cl . The first Defendant is employed
— fon 6 (3 4 C L “

Shecl FE at ila Coun

 

    

 

    
  

   

 

 

 

 

 

 

 

as: ms z
- Position and Title) (Institution)
2. Name of second Defendant: Juustm Sol berg g The second Defendant is employed as:
as: Curt Ue mendler ~at L ay Cat
(Position and Title) Institution)
3. Name of third Defendant: Li eufenont OSkecer The third Defendant is employed
as: __L+. at (la Coeur Eat ,
(Position and Title) (institution)
4. Name of fourth Defendant: LL. “@ ubenent Kenn My The fourth Defendant is employed

 

 

as:__U+ at fle Caen tt |
(Position and Title) : (institution)

if you name more than four Defendants, answer the questions listed above for each additional Defendant on a separate page.

C. PREVIOUS LAWSUITS
1. Have you filed any other lawsuits while you were a prisoner? C1 Yes ii No
2. If yes, how many lawsuits have you filed? RQ _ Describe the previous lawsuits:

a. First prior lawsuit:
1. Parties: Vv.
2. Court and case number:
3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)

 

 

 

 

 

 

 

 

 

b. Second prior lawsuit:
1. Parties: v.
2. Court and case number:
3. Result: (Was the case dismissed? Was it appealed? Is it still pending? )__

 

 

 

 

 

 

 

 

 

 

 

 

c. Third prior lawsuit:
1. Parties: Vv.

2. Court and case number:
3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)

 

 

 

 

 

 

 

 

 

If you filed more than three lawsuits, answer the questions listed above for each additional lawsuit on a separate page.
Case 2:20-cv-01255-
Case: 550 C1255 JAT~ DME CeeeriennO11 Films OR4PS2S page ots 20

Dp. CAUSE OF ACTION

COUNT I ,
+ other federal civil right that was violated: Ti

1. State the constitutional oO
€

2. Countl. Identify the issue involved. Check only one. State additional issues 10 8 parate counts.
(if Basic necessities C1 Mail C1 Access to the court [0 Medical care

C1 Disciplinary proceedings * ( Property C1 Exercise of religion (CO Retaliation
C1 Excessive force by an officer Threat to safety C1 Other: ;

3, Supporting Facts. State as briefly as possible the FACTS supporting Count J. Describe exactly what
learly in your own words without

each Defendant did or did not do that violated your rights. State the facts ¢

citing legal authority or arguments.
FW. tea) She. owed Tar) Canin & fog Als Cflipbces Lanes
. / ate ted  ¥lae nt CPS tQAhKS

   

      
   

  

4. Injury. State how you were injured b

 

T ww Ye ib foc
5 Administrative Remedies:
a. Arse there any administrative remedies (grievance procedures or administrative appeals) available at
your institution? C1 Yes No
b. Did you submit a request for administrative relief on Count I? 1) Yes Ft No
c. Did you appeal your request for relief on Count I to the highest level? 1 Yes (7) No
level, briefly explain why you

Ae
wine fade

    
 
   

 
  
      

d. If you did not submit or appeal a request for admins trative relief at any .
re dn Guile Cour

did not. Cnr £ ™ yee _ fa vias rig . Oe t y
* - i am é

  

 
     

 

 

   

 
CHAS? FFO-GYVOLISEIAT-BME Osceunnentld FipePe47287290 Pagage alsof 20

COUNT I ble oT |
1. State the constitutional or other federal civil right that was violated: / 17 le LL of Lhe APA

 

2. Count II. Identify the issue involved. Check only one. State additional issues in separate counts.
[] Basic necessities [1 Mail C1 Access to the court LX Medical care
(] Disciplinary proceedings (J Property C1 Exercise of religion 7] Retaliation
C Excessive force by an officer [1 Threat to safety [1 Other:

 

3. Supporting Facts. State as briefly as possible the FACTS supporting Count II. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without
citing re authority or arguments.

Shere Helene Sheerewed , datl Comenoler Yustin Salbera anol tjenten,aets
LS anol Kenny neve “a ecked wh plelptrate. ne flise nce +O

the Pn CEs mMedtal fercbitines by allewns StaF€ 70 _,
Conthully un sh the Fignrkee, Tae Plank FF was tnetér

Ve thors CLEE, De, Lorry Slettnec Oracl unclOr f2in aad. ave
She. Neal Uvduak dese! vapresentse@S bene. ate Mee cn
alopok” thé. Planter One whet they #hink js est tec _,
Lim whi? Nek ene ef these Ocbercfantes 15 G@ We, nec/

_pnedira| —@xpect .

 

 

 

 

 

 

 

 

 

 

4, Injury. State how you were injured by the actions or inactions of the Defendant(s). , y?
Kom ja Bnbinus  6-r By teas Abe Cet veils | er
mera ollweol to bene G KU cei! do Cane Or wl leer.
2

 

5. Administrative Remedies,
a. Are there any administrative remedies (grievance procedures or administrative appeals) available at

your institution? C1 Yes Oo
b. Did you submit a request for administrative relief on Count IT? Lj Yes AN 0
c. Did you appeal your request for relief on Count II to the highest level? LI Yes No
d. If you did not submit or appeal a request for admjnistrative relief at,any level, briefly explain why you
did not. d 2 <pilenn of Atpabile noeCerarce Aine

 

auicionit” ot “a's fer @.
Case 22ow OLE YN DWE RRA, FURIRRAP paQi7s SPo% °°

E. REQUEST FOR RELIEF

State the relief you are secking:

Allowmp! 10 be meen! & a Facd ty phat 's Be
Coryplicnk. Put hte tn. pean wiedtitefien v6 mp» tro |
fair One’ 2 OS, 200,

é f

 

 

 

I declare under penalty of perjury that the foregoing is true and correct.

f i "
Executed on F/ 2! / 20 LI (LV raat
é D

ATE SIGNATURE OF PLAINTIFF

DEEN rhe eS
(Name and title of paralegal, legal assistant, or
other person who helped prepare this complaint)

LS

ff
az,
a
d

ton

 

(Signature of attorney, if any)

 

(Attorney’s address & telephone number)

ADDITIONAL PAGES

All questions must be answered concisely in the proper space on the form. If you need more space, you may
attach no more than fifteen additional pages. But the form must be completely filled in to the extent applicable.
If you attach additional pages, be sure to identify which section of the complaint is being continued and number

all pages.
